DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	A telephone call was made to Nicholas Zustak on 7/29/22 to request an oral election to a restriction requirement, which resulted in an election of the semiconductor package (SP) claims 1-15, without traverse.

2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:
 I. 	Claims 1-15, drawn to a SP, classified in class: HO1L23/28
Il.	Claims 16-20, drawn to a method of forming a SP, classified in class: H01L21/565. 
The inventions are independent or distinct, each from the other because: Inventions 
and Il are related as process of making and product made. The inventions are distinct if 
either or both of the following can be shown: (1) that the process as claimed can be 
used to make another and materially different product or (2) that the product as claimed 
can be made by another and materially different process (MPEP § 806.05(f)). In the 
instant case unpatentability of Group | invention would not necessarily imply 
unpatentability of the process of the group II invention, since the device of group | 
invention could be made by the processes different from those of group II invention. 
For example, performing a spraying or coating of a molding material on the 
semiconductor chip on the substrate having the mechanical reinforcing pattern (MRP) 
around the semiconductor chip, instead of performing the molding using the lower and 
upper molds. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification (for example, the SP having a molded structure, and a method of molding the SP respectively);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention may not be applicable to another invention; and/or
e) the inventions may raise different non-prior art issues under 35 U.S.C. 112, first and second paragraphs.

In this case, for at least the reason [see (a) and (c) above] that the examination and search of a plurality of separate and distinct inventions does create a serious burden on the examiner. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the
requirement may be traversed (87 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre- AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and
all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
3b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	Claim 4 recites the limitation "the mechanical reinforcing pattern" in line 2.  
B.	Claim 5 recites the limitation "the mechanical reinforcing pattern" in line 2.  
C.	Claim 6 recites the limitation "the mechanical reinforcing pattern" in lines 1-2.  
D.	Claim 7 recites the limitation "the mechanical reinforcing pattern" in lines 1-2.  
E.	Claim 8 recites the limitation "the mechanical reinforcing pattern" in lines 1-2.  
F.	Claim 9 recites the limitation "the mechanical reinforcing pattern" in lines 1-2.  
G.	Claim 10 recites the limitation "the mechanical reinforcing pattern" in lines 1-2.  
H.	Claim 14 recites the limitation "the mechanical reinforcing pattern" in line 2.  
I.	Claim 15 recites the limitation "the mechanical reinforcing pattern" in line 2.  

There is insufficient antecedent basis for these limitations in the respective claims.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 10-11 and 13-15, insofar as being in compliance with 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al., (US Pat. 5953589, hereinafter Shim).

Regarding claim 1, Shim discloses a semiconductor package (SP), comprising:
a package substrate (see circuit board 20 in Fig. 5B-D; col. 5, line 24); 
a semiconductor chip (51 in Fig. 5B-D; col. 5, line 62) mounted on the package substrate; 
a molding member (insulating encapsulate 40 in Fig. 5B-D; col. 5, line 25)  disposed on the package substrate, the molding member covering at least a portion of the semiconductor chip; and
mechanical reinforcing member/MRM (see supporting/metal plate 16 in Fig. 5B-D; col. 6, line 8, col. 8, lines 27-35) made of a metal including copper, stainless steel, etc., surrounding the semiconductor chip within the molding member providing the desired functions of reinforcement/rigidity and thermal dissipation 
(Fig. 5B-D).

Regarding claim 2, Shim teaches the entire claimed structure as applied to claim 1 above, including the MRM being completely covered by molding member material  including the encapsulate and an encapsulating polymer (see 40, adhesive 60 in Fig. 5B; col. 5, line 25, col. 8, lines 63-65).  

Regarding claim 3, Shim discloses the entire claimed structure as applied to claim 1 above, including the MRM being is spaced apart from an upper surface of the package substrate (see 16 and 20 respectively in Fig. 5B).

Regarding claims 4-5 respectively, Shim discloses the entire claimed structure as applied to claim 1 above, including:
the molding member comprising conventional epoxy material has a first tensile strength, and wherein the MRM comprising copper or stainless steel has a second tensile strength, inherently greater than the first tensile strength (see col. 8, lines 27-35, col. 11, line 59); and 
the molding member comprising conventional epoxy material has a first coefficient of thermal expansion (CTE), and wherein the MRM comprising copper or stainless steel has a second CTE, inherently different from the first CTE.
 
Regarding claims 6 and 10 respectively, Shim discloses the entire claimed structure as applied to claim 1 above, including the MRM having a ring shape extending around the semiconductor chip (see 16 and 51 respectively in Fig. 5B-D) and includes a metal (col. 8, lines 27-35). 

Regarding claim 11, Shim discloses a semiconductor package (SP), comprising:
a package substrate (see circuit board 20 in Fig. 5B-D; col. 5, line 24) having an upper surface and a lower surface opposite to each other;
a semiconductor chip (51 in Fig. 5B-D; col. 5, line 62) mounted on the upper surface of the package substrate; 
a molding member (insulating encapsulate 40 in Fig. 5B-D; col. 5, line 25)  disposed on the upper surface of the package substrate to cover at least a portion of the semiconductor chip; and
a reinforcing member/RM (see supporting/metal plate 16 in Fig. 5B-D; col. 6, line 8, col. 8, lines 27-35) made of a metal including copper, stainless steel, etc., in the molding member and extending around the semiconductor chip providing the desired functions of reinforcement/rigidity and thermal dissipation 
(Fig. 5B-D).

Regarding claim 13, Shim discloses the entire claimed structure as applied to claim 11 above, including the semiconductor chip being electrically connected to the package substrate by bonding wires (53 in Fig. 5B, col. 8, line 50).

Regarding claims 14-15 respectively, Shim teaches the entire claimed structure as applied to claim 11 above, including:
the molding member comprising conventional epoxy material has a first tensile strength, and wherein the MRM comprising copper or stainless steel has a second tensile strength, inherently greater than the first tensile strength (see col. 8, lines 27-35, col. 11, line 59); and 
the molding member comprising conventional epoxy material has a first coefficient of thermal expansion (CTE), and wherein the MRM comprising copper or stainless steel has a second CTE, inherently different from the first CTE.

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-9, insofar as being in compliance with 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al., (US Pat. 5953589, hereinafter Shim). 

Regarding claims 7-9 respectively, Shim teaches substantially the entire claimed structure as applied to claim 1 above, but does not explicitly teach: a) a plurality of support patterns disposed around the semiconductor chip, and wherein the plurality of support patterns are spaced apart from each other, b) a pair of support patterns that are formed on opposite sides of the semiconductor chip, or c) a plurality of support patterns that are formed around edges of the semiconductor chip.
	Shim further teaches the MRM being in a variety of shapes and further being processed/cut, as required (see col. 10, lines 44-50). 
 	The determination and selection of parameters including dimensions (size/width, length, thickness, surface area, etc.), shape, arrangement/positioning with respect to internal components/molding compound, etc., of a frame/MRM, substrate, lid/cap, dielectric/conducting layer, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired electrical performance, stress reduction, bonding strength, warp balance and reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-c), so that the electrical/mechanical performance and reliability can be improved and the stress/warpage can be reduced in Shim’s SP. 

6.	Claim 12, insofar as being in compliance with 35 U.S.C. 112 (pre-AIA ), is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al., (US Pat. 5953589, hereinafter Shim) in view of Ho et al., (US Pat. Appln. 2017/0194268, hereinafter Ho).

Regarding claim 12, Shim teaches substantially the entire claimed structure as applied to claim 11 above, except: a) the semiconductor chip being mounted on the package substrate via conductive bumps.
	Ho teaches a SP having a semiconductor chip/die being conventionally mounted on the package substrate via conductive bumps (110, 102 and 112 respectively in Fig.   3D; para 0056, 0064) providing improved reliability.
	Shim and Ho are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shim, because they are from the same field of endeavor. 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), so that the electrical performance and reliability can be improved in Shim’s SP. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811